Citation Nr: 0006311	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  95-15 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES


1.  Entitlement to evaluation greater than 20 percent for 
residuals of broken neck, status post C1-2 fusion with 
decreased range of motion from May 7, 1994, to May 11, 1998.  

2.  Entitlement to an evaluation greater than 30 percent for 
residuals of broken neck status post C1-2 fusion with 
decreased range of motion from May 12, 1998.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel
INTRODUCTION

The veteran had active military service from December 1981 to 
December 1984 and January 1990 to May 1994.  The veteran also 
had service with the United States Army National Guard from 
January 1988 to January 1990.   

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The residuals of broken neck status post C1-2 fusion with 
decreased range of motion from the period of May 7, 1994, to 
May 11, 1998, are manifested by limitation of motion of the 
cervical spine, and pain on motion of the cervical spine.  
There is functional loss due to pain that includes an 
inability to stoop or crawl on all fours and an inability to 
perform fine work with either hand.  

3.  The residuals of broken neck status post C1-2 fusion with 
decreased range of motion from May 12, 1998, are manifested 
by severe limitation of motion of the cervical spine, muscle 
spasm of the entire cervical spine, and reduced functional 
impairment due to pain.  

4.  No unusual or exceptional disability factors have been 
presented with respect to the veteran's service connected 
broken neck, status post C1-2 fusion, with decreased range of 
motion.  



CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability evaluation for 
the period from May 7, 1994, to May 11, 1998, for residuals 
of broken neck, status post C1-2 fusion with decreased range 
of motion have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codec 5290, 5293 (1999).  

2.  The criteria for a 40 percent disability evaluation from 
May 12, 1998, for residuals of broken neck, status post C1-2 
fusion with decreased range of motion have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.71a, Diagnostic Codes 5290, 5293 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected residuals of neck injury and has found nothing in 
the historical record that would lead to a conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Generally, where entitlement to service connection 
has already been established, and an increase in the 
disability rating is the issue, the present level of the 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Board notes, however, that the 
veteran's claim for a higher evaluation for residuals of a 
neck broken neck is an original claim that was placed in 
appellate status by a Notice of Disagreement (NOD) expressing 
disagreement with an initial rating award.  In such cases, 
the rule from Francisco, id., is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability. 
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings. Fenderson 
v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).

The evidence demonstrates that in February 1991 the veteran 
was involved in an accident that resulted in neck pain.  A 
cervical spine series dated in January 1993 revealed a 
basilar impression and C1-C2 subluxation of approximately 10 
millimeters.  A further evaluation including a magnetic 
resonance imaging (MRI) scan demonstrated a Type I Arnold-
Chiari malformation and protruded disc at the C3-C4 areas of 
the cervical spine.  The subluxation at C1-C2 was felt to be 
stable by flexion extension films.  The veteran's complaints 
included numbness in both hands and incoordination of the 
lower extremities.  In February 1993, the veteran underwent a 
craniocervical decompression and a far lateral fusion 
bilaterally at the C1-C2 level of the cervical spine.  He was 
maintained on halo immobilization until June 1993.  The 
veteran experienced essentially an uneventful postoperative 
course. He noted subjective improvement of coordination in 
the lower extremities and improvement in feelings of numbness 
in the upper extremities, with the exception of some residual 
tingling of the left hand.  The veteran was placed on 
permanent physical profile in June 1993 because of the 
cervical injury.  A Medical Board report dated in August 1993 
revealed neurological improvement following surgery.  Major 
problems were intermittent cervical pain and restriction of 
motion and the veteran had persistent tingling in the left 
hand.  It was noted that a lateral C-spine dated in August 
1993 demonstrated a 7 millimeter (mm) anterior subluxation of 
the arch of C1 in relation to the odontoid of C2; there were 
changes of the cranial cervical decompression and wiring with 
fusion of C1-C2 posteriorily.  A computed tomography (CT) 
scan of the cranial cervical junction and upper cervical 
spine revealed postsurgical changes with fusion of C1 through 
C2.  The diagnoses were residuals of Arnold-Chiari-type 
malformation, Type I with basilar impression and chronic 
subluxation of the C1-C2 areas of the spine, aggravated by 
cervical injury in February 1991, treated by craniocervical 
junction decompression and posterior C1-C2 fusion in February 
1993; as manifested by cervical pain, decreased range of 
motion, tingling left hand and mild cerebellar ataxia; 
protruded cervical disc, C3-C4, related to cervical injury, 
February 1991, stable.  The veteran was placed on temporary 
disability retirement due to the residuals of the neck 
injury.  

At a VA examination conducted in July 1994, the veteran 
reported chronic pain, stiffness, and limitation of motion in 
the neck.  He did not describe any radicular pain from the 
neck, and there was no neurological loss in the extremities 
or trunk.  He complained of pain in the left second 
metacarpophalangeal joint since his injury.  On examination, 
a well healed, non tender, non-attached surgical scar was 
noted over the posterior cervical spine.  The veteran 
complained of tenderness to punch over the mid low cervical 
area and the cervical paravertebral muscles.  No spasm was 
palpable.  Forward flexion of the cervical spine was full; 
there was 40 degrees of hyperextension, and 10 degrees of 
lateral flexion rotational movement (bilaterally).  The 
veteran exhibited neck pain with lateral flexion and 
hyperextension.  The neurological examination was normal.  
The diagnosis was postoperative cervical spine with 
limitation of motion and history of old cervical fracture.  

In a rating action dated in August 1994, the RO granted 
service connection for residuals of a broken neck, status 
post C1-C2 fusion in an August 1994 rating action.  A 20 
percent disability evaluation was assigned that became 
effective in May 1994.  The RO's determination was based on 
the foregoing evidence.  

The veteran disagreed with the 20 percent evaluation and 
perfected his appeal.  

In April 1996, the veteran underwent a trans-oral odontoid 
resection.  It was noted that the veteran had been seen at an 
outpatient clinic in 1995 with evidence of cervical stenosis-
a syndrome of the anterior brachial cruciate syndrome of Bell 
secondary to impingement of the odontoid following a failed 
C1-2 fusion.  The pre and postoperative diagnoses were 
cervical stenosis secondary to odontoid impingement.  
In a Memorandum dated in April 1996, a neurosurgeon 
associated with the Army stated that the veteran was 
recovering from a second cervical spine operation.  The 
doctor indicated that the second operation and the original 
would always cause the veteran to have certain limitations.  
These limitations include: an inability to turn the neck; an 
inability to stoop or crawl on all fours; an inability to do 
fine work with either hand.  

In May 1996, the veteran was seen on a follow-up basis.  It 
was noted that he was recovering well.  

When examined by VA in July 1996, the veteran complained of 
decreased grip strength in the right hand and neck stiffness 
and pain on a daily basis.  Physical limitations included no 
stooping or crawling on all fours.  On physical examination, 
the examiner observed a well healed non-tender scar in the 
mild line from the occiput.  Forward flexion of the cervical 
spine was to 45 degrees with extension to 35 degrees.  
Bilateral rotation was to 35 degrees.  Side tilt was to 30 
degrees, bilaterally.  There was 4/5 grip strength of the 
right hand.  Muscle strength, mass, and tone were normal.  
Deep tendon reflexes were 2+, and the toes were downgoing.  
Sensation was intact.  The gait was normal.  The diagnosis 
was status post neck injury, postoperative occipital to C-2 
fusion, chronically symptomatic with pain and reduced range 
of motion of the neck and post operative transoral odontoid 
resection secondary to cervical stenosis with myelopathy.  

VA X-rays of the cervical spine dated in November 1997 
revealed developmental variant versus prior trauma with 
postoperative changes involving the posterior elements of C1-
2; the axial height of the vertebral bodies and disc spacing 
were preserved, and the spinal alignment was normal.  In May 
1998, the veteran was stable with respect to the cervical 
fusion.  It was noted that he had not required the use of a 
cervical collar since his last visit.  Complaints consisted 
of increased stiffness, pain, and decreased range of motion.  
It was noted that the veteran had recently been struck in the 
right temple with a stray baseball and incurred a concussion.  
A CT scan of the head and neck were normal.  A physical 
examination of the cervical spine revealed marked limitation 
of motion of the head and neck.  The examiner observed no 
more than 30 degrees of rotation of the head in either 
direction and similarly impaired flexion and extension.  
There were no neurological changes found in the limbs.  The 
assessment was post cervical fusion at C1 with marked 
decreased range of motion.  

Based on the 1998 outpatient treatment records, the RO 
increased the veteran's disability evaluation to 30 percent 
for the service-connected neck disability in a July 1998 
rating action.  That evaluation became effective in May 1998.  

At a VA examination dated in January 1999, the veteran 
complained of constant neck pain and constant stiffness in 
the neck.  Those discomforts were exacerbated by cold 
weather.  The veteran reported that he took Motrin six times 
per day or Tylenol four to eight times per day for pain and 
stiffness.  It was noted that the veteran was in electronic 
engineering school.  The veteran indicated that he had had 
difficulty performing work that required crawling or going 
through small spaces.  He denied experiencing any numbness, 
tingling, or weakness in the upper or lower extremities.  
There was no bowel or bladder incontinence.  On physical 
examination, there were paraspinal spasms in the cervical 
area over the entire extent of the cervical paraspinous 
musculature, bilaterally.  Forward flexion of the cervical 
spine was to 35 degrees.  Backward extension was to 20 
degrees.  Side tilt to the left and right was 20 degrees.  
The examiner observed normal muscle strength, mass, and tone 
in the upper and lower extremities.  Deep tendon reflexes 
were 3+.  The toes were downgoing.  Sensation was intact.  
The gait was normal.  The veteran demonstrated good distal 
and proximal strength in the lower extremities.  The 
diagnosis was neck injury, postoperative occipital to C2 
fusion and postoperative transoral odontoid resection, 
chronically symptomatic with pain, paraspinal spasm and 
limitation of motion.  The examiner noted that pain with use 
caused additional mild functional impairment, that the 
primary limitation was reduced range of motion, that weakened 
movement, excess fatigability and discoordination did not 
result in increased functional impairment.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1999).

Initially, the RO rated the veteran's service-connected neck 
disability under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5290.  Under that code, a 20 percent disability evaluation is 
assigned for moderate limitation of motion of the cervical 
spine, and 30 percent is assigned for severe limitation of 
motion.  The Board notes that 30 percent is the maximum 
evaluation under that schedular rating.  

The service-connected neck disability may also be considered 
under DC 5293.  Under that code, a 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurologic findings 
appropriate to the site of diseased disc, with little 
intermittent relief; a 40 percent evaluation is warranted for 
severe intervertebral disc syndrome manifested by recurring 
attacks, with intermittent relief; a 20 percent evaluation is 
warranted for moderate intervertebral disc syndrome 
manifested by recurring attacks of symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of the diseased disc; mild 
intervertebral disc syndrome is evaluated at 10 percent.  DC 
5293.  

In evaluating the severity of the veteran's neck disability, 
the Board must consider all pertinent diagnostic codes under 
the VA Schedule for Rating Disabilities in 38 C.F.R. Part 4 
and application of 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination or pain on movement of a joint.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The regulation further provides that examinations 
on which ratings are based must reflect the anatomical damage 
and functional loss with respect to all these elements.  
Functional loss may be attributed to several factors, one of 
which is pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant; weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1999).  As regards the joints the factors 
of disability reside in reductions of their normal excursion 
of movements in different planes.  Inquiry will be directed, 
but not limited to, excess fatigability, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight bearing are related 
considerations.  38 C.F.R. § 4.45 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Having reviewed the record the Board finds that the 
assignment of a higher disability evaluation prior to May 
1998 is warranted.  The Board recognizes the veteran's 
history of limitation of motion of the cervical spine.  In 
July 1994, there was full forward extension; however, lateral 
extension was to 10 degrees with pain, and hyperextension was 
40 degrees.  In July 1996, in addition to the limitation of 
motion, the evidence provides that the veteran had additional 
limitations as evidenced by the Memorandum dated in April 
1996 wherein a neurosurgeon stated that because of the 
operations performed with respect to the veteran's service-
connected cervical disability the veteran would always be 
unable to turn the neck, to stoop or crawl on all fours, and 
to perform fine work with either hand.  The disorder was felt 
to be chronically symptomatic with pain with reduced motion.  
Based on these factors, the Board is of the view that the 
veteran's overall disability more nearly approximates the 
criteria for the next highest disability evaluation; 
therefore, the veteran is entitled to a 30 percent disability 
rating prior to May 1998.  38 C.F.R. § 4.7, 4.40, 4.45.  

With respect to the evidence since May 1998, the Board notes 
that the veteran was assigned a 30 percent disability 
evaluation under DC 5290, which is the highest schedular 
rating under that code.  The Board notes, however that DC 
5293 is for consideration.  Although there is no evidence of 
neurological impairment, the veteran demonstrates chronic 
pain and paraspinal spasm in the entire cervical area as 
evidenced by the report of a January 1999 VA examination.  
Therefore, the Board is of the view that the overall level of 
severity of the veteran's cervical spine disability more 
nearly approximates the criteria for a 40 percent disability 
evaluation under DC 5293.  38 C.F.R. § 4.7.  

The evidence does not establish that the veteran is entitled 
to a higher disability evaluation either prior to or since 
May 12, 1998.  As noted, there is no medical evidence of 
neuropathy involving the cervical spine; therefore, the 
assignment of a higher percent disability evaluation is not 
warranted.  DC 5292.  Although there is limitation of motion 
and spasm (since May 12, 1998) involving the service-
connected disability, there are no clinical findings of 
demonstrable deformity of the vertebral body.  Therefore, the 
veteran is not entitled to an additional 10 percent 
evaluation as provided by DC 5285.  

In making this determination, the Board acknowledges its duty 
to consider the provisions of 38 C.F.R. §§ 4.40 and 4.45 
where functional loss is alleged due to pain on motion.  
DeLuca v. Brown, 8 Vet. App. 202, 207-208 (1995).  While the 
provisions of 38 C.F.R. § 4.40 do not require separate 
ratings based on pain, the Board is at least obligated to 
give reasons and bases pertaining to that regulation.  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  With respect to the evidence prior to May 12, 
1998, the Board considered the functional impairment in the 
assignment of the 30 percent disability evaluation for the 
period.  As to the evidence since May 12, 1998, the Board 
notes that the January 1999 examiner stated that reduced 
range of motion was the primary functional impairment and 
noted weakened movement, excess fatigability, or 
discoordination did not cause an increase in the amount of 
limited motion.  In this regard, the functional impairment 
due to pain has been considered by the Board in raising the 
assigned evaluation to 40 percent.

The Board would point out that the rating schedule contains 
other diagnostic codes relative to impairment of the spine.  
However, in the absence of ankylosis (DCs 5286, 5287), those 
diagnostic codes are not for application in the instant case 
and do not provide a basis for the assignment evaluations 
than those provided either before or since May 1998.  

Moreover, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular scheduler 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The veteran has 
not asserted or offered any objective evidence that the 
residuals of broken neck, status post C1-C2 fusion has 
interfered with his employment status to a degree greater 
than that contemplated by the regular schedular standards, 
which are based on the average impairment of employment.  Nor 
does the record reflect frequent periods of hospitalization 
for the disability.  Hence, the record does not present an 
exceptional case where his currently assigned evaluations are 
found to be inadequate, respectively.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, in the absence of 
such factors, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met, and; 
therefore, affirms the RO's conclusion that a higher 
evaluation on an extraschedular basis is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

A 30 percent rating for the period from May 7, 1994, to May 
11, 1998, for residuals of broken neck, status post C1-2 
fusion with decreased range of motion is granted, subject to 
the criteria applicable to the payment of monetary benefits.  

A 40 percent rating since May 12, 1998, for residuals of 
broken neck, status post C1-2 fusion is granted, subject to 
the criteria applicable to the payment of monetary benefits.  

		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

